Citation Nr: 0203124	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  95-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1989 to May 1993.  

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was among the issues that were previously 
before the Board in May 1997, but were remanded for 
additional development.  After the veteran's appeal was 
returned to the Board, the issue of entitlement to service 
connection for a left shoulder disability was remanded for 
additional development in November 2000, while decisions were 
reached regarding the remaining issues on appeal at that 
time.  The development requested in the November 2000 remand 
has been completed, and as the decision in the matter of 
service connection for a left shoulder disability has 
remained unfavorable to the veteran, this issue has been 
returned to the Board for further review.  


FINDING OF FACT

The veteran was not found to have a chronic left shoulder 
disability on a VA examination conducted in May 2001, which 
is the most recent examination of record.  


CONCLUSION OF LAW

A chronic left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §  3.303 (2001). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has developed a chronic left 
shoulder disability as a result of active service.  He notes 
that he received treatment for left shoulder pain on several 
occasions during active service, and he argues that his 
current left shoulder pain represents a chronic disability 
that was incurred during active service.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(to be codified as amended at 38 U.S.C. § 5102 and 5103 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  The veteran was 
notified of the September 1993 rating decision which denied 
his claim for entitlement to service connection for a left 
shoulder disability in an October 1993 letter.  This letter 
included information concerning the veteran's right to 
appeal.  Following the receipt of the veteran's notice of 
disagreement, a statement of the case was issued in January 
1995.  This contained the laws and regulations pertaining to 
claims for service connection, as well as the reasons and 
bases for the denial of the veteran's claim.  Supplemental 
statements of the case were issued in January 1996, October 
1996, August 1999, March 2000, and October 2001, all of which 
contained either additional laws and regulations concerning 
the veteran's claim, or the reasons and bases for the 
continued denial of that claim.  The October 2001 
supplemental statement of the case included the provisions of 
the VCAA.  The veteran has also been contacted by the VA on 
many occasions to provide him with information concerning the 
status of his claim.  The Board concludes that the 
discussions of the statement of the case and the supplemental 
statements of the case informed the veteran of the manner of 
evidence required to prevail in his claim, and that VA's 
notification requirements have been met.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The 
Board notes that the veteran offered testimony regarding his 
claim at a personal hearing conducted in May 1995.  This 
issue has been before the Board in May 1997 and November 
2000, but was remanded on each occasion for additional 
development.  He has been afforded VA examinations of his 
claimed left shoulder disability in September 1993, December 
1997, November 1999, and May 2001.  The veteran has also been 
contacted by the VA on many occasions in order to obtain 
information concerning treatment for his claimed left 
shoulder disability, and the record further shows that many 
doctors have been contacted by the VA on behalf of the 
veteran to obtain records of this treatment.  The veteran was 
most recently contacted by letter in December 2000 and asked 
to provide additional information concerning the treatment of 
his disability, but he has not replied.  The Board must 
conclude that the duty to assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. §  3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. §  3.303(b).

The service medical records from August 1990 show that the 
veteran had muscle spasm in the lower back.  The area below 
his left shoulder had also become achy, as well as his left 
arm and leg.  The assessment was musculoskeletal spasm.

The veteran was involved in a motor vehicle accident in 
January 1991.  Contemporaneous service medical records 
describe the accident as a low speed rear end collision.  
Both private hospital records and service medical records 
from January 1991 show that the veteran was treated for neck 
pain for several weeks, and the assessment was status post 
motor vehicle accident, "whiplash", with cervical 
spine/neck strain and shoulder strain.  At this juncture, the 
Board notes that service connection is currently in effect 
for intermittent cervical spine and dorsal spine pain 
secondary to an auto accident, and for intermittent right 
shoulder pain.  

In February 1991, the veteran was seen for left cervical pain 
with radiation to the left arm and shoulder area.  There was 
full range of motion, but tenderness on range of motion of 
the arm.  The assessments were status post trauma, and 
myofascial pain.  

Service medical records from February 1993 to March 1993 show 
that the veteran was seen for right knee and left shoulder 
pain on three occasions.  He had begun to experience this 
pain after he started body building.  On his initial visit to 
the doctor, the veteran was noted to have a full range of 
motion of the left shoulder, with pain at the end of the 
range.  He was instructed on rehabilitation exercises to 
perform at home.  The remaining records demonstrate good 
progress through March.  

Post service medical records include the report of a VA 
examination of the veteran conducted in September 1993.  He 
gave a history of involvement in an automobile accident in 
service, with injuries to his back, shoulder, and neck area.  
The veteran did not express any current complaints regarding 
his left shoulder.  The shoulders did not have a deformity, 
and the muscles were symmetrical.  The range of motion was 
forward flexion 180 degrees, abduction 180 degrees, external 
rotation 90 degrees, and internal rotation 90 degrees 
bilaterally.  At this juncture, the Board notes that this is 
the normal range of motion for the shoulder.  See 38 C.F.R. 
§ 4.71, Plate I.  The examiner's diagnoses included chronic 
intermittent bilateral shoulder pain, probably strain per 
veteran history.  

The report of an X-ray study of the left shoulder conducted 
by a private facility in February 1995 states that there was 
no specific evidence of traumatic or other bony or soft 
tissue pathology.  The joint spaces were felt to be intact 
and normal.  The impression was a normal complete study of 
the left shoulder.  

Private medical records from February 1995 and March 1995 
show that the veteran underwent six physical therapy 
treatments for cervicalgia and cervical myositis.  Although 
the veteran reported right shoulder pain, left shoulder pain 
was not reported. 

The veteran appeared at a hearing before a hearing officer in 
May 1995.  He stated that he initially began to experience 
left shoulder pain in February 1991.  He testified that on 
occasion he would still experience an aching type or dull 
pain in his left shoulder.  He stated that the pain had 
continued periodically since 1991.  The veteran did not 
believe the pain was severe, but it was noticeable.  He did 
not notice any decrease in the range of motion.  Activities 
such as holding his child or carrying 20 to 30 pounds would 
result in increased shoulder pain.  See Transcript.  

The veteran underwent an additional VA orthopedic examination 
in December 1997.  The claims folder was available for 
review.  He had no complaints regarding his shoulders at that 
time.  The examination noted that the rotator cuff was 
normal.  Following examination, the orthopedic opinion stated 
that the veteran did not have evidence of any left shoulder 
problem.  The examiner added that there was no evidence of 
any disability of any kind.  The veteran did not need any 
treatment, was not disabled, and displayed no signs of 
dysfunction or abnormality at any level.  

A VA X-ray study of the left shoulder was obtained in 
conjunction with the December 1997 examination.  The 
impression was of no definite evidence of an acute fracture 
in the left shoulder, but evidence of moderate separation of 
the left acromioclavicular joint, which the interpreter 
stated could be a chronic change.  Clinical correlation was 
suggested.  

The veteran also underwent a VA neurological examination in 
December 1997.  He reported cervical pain about three days a 
week, which radiated into both shoulders.  On examination, 
all muscle groups exhibited normal strength, reflexes were 
symmetrical, and the sensory examination was intact.  The 
diagnosis was cervical dorsal myofascial syndrome with 
headache, no neurological disability.  A left shoulder 
disability was not noted.  

VA treatment records from May 1998 show that the veteran was 
seen for complaints of increasing pain in his left shoulder.  
He denied any recent history of injury to that shoulder.  He 
stated that he occasionally got a sharp pain in the tip of 
his left shoulder going down to his forearm.  On examination, 
there was normal range of motion of the left shoulder, with 
some evidence of crepitation.  The right shoulder was 
actually the same.  There was no edema, and muscle strength 
in both upper extremities was normal.  The impression was 
arthralgia of the left shoulder.  He was seen again for left 
shoulder pain in June 1998. 

The veteran underwent a VA examination of his shoulders in 
November 1999.  He gave a history of a shoulder problem from 
service, which he said began in 1990 when he overstretched 
his shoulder while working out.  He had some discomfort, but 
was able to complete his duties.  He had a whiplash type 
injury in January 1991, and although he responded to therapy, 
he continued to have intermittent pain in both shoulders.  
The veteran had been to a VA orthopedic clinic in February 
1999, but there had been no definite diagnosis.  The veteran 
complained of daily pain in both shoulders.  The pain was 
mild, but would sometimes increase to a moderate intensity.  
He described the pain as a type of pinching feeling, or 
sometimes cramping.  The examiner noted that the description 
of the pain was very vague.  The veteran reported that the 
pain increased after lifting heavy objects.  There was no 
history of surgery, dislocation, or subluxation.  On 
examination, the left shoulder had a normal range of motion, 
with no gross deformity.  There was no abnormal tenderness of 
the acromioclavicular joint, and minimal pain on motion of 
the arm.  Circulation was normal, as was a neurological 
examination.  An X-ray study of the shoulder was 
unremarkable.  The diagnosis was rotor cuff degeneration 
shoulder, bilateral.  

The veteran underwent a VA examination of his joints in May 
2001.  He complained that both shoulders popped with 
movement, especially when in pain.  He would have pain with 
certain activities, or with arm stretching.  The pain had 
been more or less the same for the last four or five years, 
but not constant.  The history of his injuries in service was 
noted.  On examination, both shoulders were symmetrical.  
There was no deformity or swelling, nor was there atrophy of 
the muscles.  He complained of pain on the anterior part of 
both shoulders.  Range of motion was 180 degrees abduction, 
180 degrees forward flexion, 95 degrees external rotation, 
and 90 degrees internal rotation.  The Board notes that these 
measurements represent a normal range of motion.  See 
38 C.F.R. § 4.71, Plate I.  Power against resistance was good 
and strong.  The upper limbs were negative for any 
neurological deficiency, and grip strength was strong.  
Apprehension test was negative on both shoulders, and the 
sulcus sign was also negative on both sides.  X-ray studies 
of both shoulders were normal.  The glenohumeral articulation 
was within normal limits, and there was no evidence of 
traumatic pathology or arthritis.  An magnetic resonance 
imaging study of both shoulders was obtained, and it was the 
impression of the radiologist that on the left side there was 
the suggestion of a tear, nondisplaced in the anterosuperior 
labrum.  Magnetic resonance arthrography confirmation could 
be obtained if arthroscopy was not planned.  

After the completion of the May 2001 VA examination, the 
diagnosis of the examiner was history of chronic pain, back 
of the neck and both shoulders.  There was no objective 
evidence of any orthopedic pathology.  The examiner stated 
that he had reviewed the claims folder of the veteran and the 
November 2000 remand.  It was his opinion that there was no 
orthopedic pathology with regards to the veteran's subjective 
complaints of the left shoulder.  It was the examiner's 
opinion that the veteran did not have a current left shoulder 
disability.  The examiner did not believe the magnetic 
resonance imaging study was very convincing, and it left a 
lot of speculation about the real pathology of the shoulder.  
He concurred with the findings of the December 1997 VA 
examination.  The examiner stated that the veteran's current 
complaints of shoulder pain had nothing to do with the 
shoulder complaint in service.  It appeared that most of his 
problem was with his cervical spine following the automobile 
accident.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that service connection 
for a left shoulder disability is not warranted.  The 
evidence does not show that the veteran developed a chronic 
disability during active service, or that he has a current 
chronic disability of the left shoulder.  

The service medical records show that the veteran was seen 
for left shoulder pain on three different occasions during 
his four years of active service.  He was seen in 1990 
following muscle strains associated with exercise in 1990 and 
1993, and for pain radiating from the neck following an 
automobile accident in 1991.  He was treated conservatively 
with medication and physical therapy on each occasion, and 
the pain resolved on each occasion.  Following his final 
episode in February 1993, he reported no further problems 
with his shoulder, and it was also noted that he had made 
good progress by March 1993.  The Board concludes that the 
pain treated on these three separate occasions represented 
acute and transitory events, and the preponderance of the 
evidence is against a chronic left shoulder disability upon 
discharge from service.  

The post service medical records are contradictory as to 
whether or not the veteran currently has a left shoulder 
disability.  The September 1993 VA examination noted that the 
veteran did not have any current complaints regarding the 
left shoulder, and the findings were all within normal 
limits.  The examiner's diagnoses included chronic 
intermittent bilateral shoulder pain, probably strain per 
veteran history.  The Board notes that the examination report 
states that the veteran indicated he had a history of an 
injury to his shoulders during the 1991 automobile accident.  
While the veteran was treated for pain that radiated from the 
neck into the shoulders following this accident, an actual 
injury to the left shoulder was not noted.  This history was 
apparently provided entirely by the veteran, and an opinion 
based upon an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993), see 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The May 1998 diagnosis of arthralgia of the left shoulder 
failed to either state that this was a chronic disability, or 
that it was related to an event in active service.  
Similarly, the November 1999 VA examination noted a history 
of intermittent pain of both shoulders since the 1991 
accident, but the diagnosis of rotor cuff degeneration failed 
to relate this condition to active service.  

The Board finds that the most persuasive evidence are the 
findings and opinions contained in the December 1997 and May 
2001 VA examinations which state that the veteran does not 
have a current chronic left shoulder disability.  The 
December 1997 VA examination was negative for a left shoulder 
disability, and the examiner stated that there was no 
evidence of a left shoulder problem.  While an X-ray study 
conducted at this time had evidence of moderate separation of 
the left acromioclavicular joint, this was not correlated on 
the actual examination.  Other X-ray studies conducted both 
before and after December 1997 have been normal.  The 
examiner added emphatically that there was no evidence of a 
disability of any kind.  

The May 2001 VA examination contained findings and an opinion 
that was worded even more strongly than the December 1997 
report.  It was the examiner's opinion that there was no 
orthopedic pathology with regards to the veteran's subjective 
complaints of the left shoulder, that the veteran did not 
have a current left shoulder disability, and that the 
veteran's current complaints of left shoulder pain had 
nothing to do with his shoulder complaints in service.  The 
examiner noted that he had reached this opinion after a 
review of all the veteran's medical records contained in the 
claims folder.  When the findings of the December 1997 VA 
examination and the May 2001 examination are weighed against 
the September 1993, May 1998, and November 1999 findings, the 
Board finds that the preponderance of the evidence 
establishes that the veteran does not have a current chronic 
left shoulder disability.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  A 
claimant must have the disability at time of application for 
VA benefits and not merely have findings in service 
potentially indicative of the claimed disability.  See 
Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997).  
Furthermore, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Therefore, as the preponderance 
of the evidence shows that the veteran does not have a 
current left shoulder disability, his claim for service 
connection must be denied.  The Board has considered the 
doctrine of benefit of the doubt in reaching this decision, 
but as the evidence is not in equipoise, this doctrine is not 
for application.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

